Citation Nr: 0432170	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  99-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for elevated cholesterol.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO).  

Procedural history

The veteran served on active duty from February 1964 to 
November 1990.  Service in Vietnam is indicated by the 
evidence of record.

In April 1997, the veteran filed a claim of entitlement to 
service connection for elevated cholesterol, gout, 
superficial varicosities (claimed as phlebitis), and internal 
hemorrhoids (claimed as rectal bleeding).  The RO denied each 
of these claims in an October 1997 rating decision, and the 
veteran appealed.

In April 2001, the Board remanded the case to the RO for 
additional development, to include VA examinations and nexus 
opinions.  After additional development was undertaken, a 
December 2002 rating decision granted service connection for 
superficial varicosities and internal hemorrhoids.  Previous 
denial of service connection for elevated cholesterol and 
gout was confirmed and continued by a December 2002 
supplemental statement of the case (SSOC).  

A June 2003 Board decision denied service connection for 
gout.  Therefore, the issues of service connection for 
superficial varicosities, internal hemorrhoids, and gout have 
been resolved and will be discussed no further herein.  See 
38 C.F.R. § 20.1100 (2003).

The Board's June 2003 decision remanded the elevated 
cholesterol claim for the purpose of obtaining an additional 
medical opinion.  After undertaking the additional 
development requested by the Board, the VA Appeals Management 
Center issued a SSOC in June 2004 which confirmed and 
continued the previous denial of the veteran's elevated 
cholesterol claim.  

The veteran presented testimony before a hearing officer at 
the RO in September 1999.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.


FINDING OF FACT

A preponderance of the medical evidence of record reflects 
both in-service and current elevated cholesterol readings; 
however, the medical evidence of record indicates that 
elevated cholesterol is merely a laboratory value and not a 
disease.


CONCLUSION OF LAW

A disability for which service connection may be granted was 
not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
elevated cholesterol.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the January 
1999 statement of the case (SOC) and the March 2000, December 
2002, and June 2004 SSOCs of the relevant law and regulations 
pertaining to his claim.  

Crucially, in response to the April 2001 Board remand, the RO 
sent the veteran a letter in July 2002 which informed him of 
VA's duty to assist him in the development of his claim.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him of the need to provide 
medical evidence of a current disability and its relationship 
to service.  Specifically, he was advised that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the claimed condition.  He was also informed 
that he could provide VA authorization to obtain private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
veteran was further advised that VA would attempt to obtain 
employment records or records from other federal agencies 
identified by him.  Finally, the veteran was instructed to 
inform VA if there was any additional information or evidence 
he wanted VA to try to obtain for him, but was cautioned that 
it was his responsibility to make sure that VA received all 
non-federal records.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim 
(by the October 1997 rating decision).  See Pelegrini v. 
Principi,  
17 Vet. App. 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility because 
the initial adjudication pre-dated the enactment of VCAA.  
The claim was readjudicated and SSOCs were provided to the 
veteran in December 2002 and June 2004, following VCAA 
compliance action.  Moreover, following the July 2002 VCAA 
notice letter, the veteran and his representative submitted 
additional argument and medical evidence.  Additional VA 
examinations were also undertaken.  This additional evidence 
was considered by the RO in the December 2002 and June 2004 
SSOCs.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication of the claim.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records and the reports of VA examinations.  In 
response to the Board's most recent remand, a medical records 
review was completed in May 2004.  The veteran and his 
representative have not identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a hearing in September 
1999.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual Background

Service medical records reflect several elevated cholesterol 
readings ranging from a low of 231 mg/dl in March 1982 to a 
high of 325 mg/dl in August 1992.  The veteran's cholesterol 
was found to be 310 mg/dl on his separation examination.  
Elevated cholesterol levels have also been found after 
service, including a laboratory report from Southern Nevada 
HCS, which found a cholesterol level of 253 mg/dl in October 
2002.

At the September 1999 hearing at the RO, the veteran 
reiterated the above medical findings, namely his history of 
elevated cholesterol both during and after service.  He 
essentially contended that given this history, service 
connection should be granted for elevated cholesterol.

As was noted by the Board in its two previous remands, there 
was a question as to whether elevated cholesterol represents 
a disability for which service connection may be granted or 
is merely a laboratory finding.  This is a medical question 
which the Board itself cannot answer.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  For that reason, the Board 
sought a medical opinion on this matter.

In response to the Board's June 2003 remand, a review of the 
claims file was undertaken by a VA physician in May 2004.  
The VA reviewer noted the veteran's history of elevated 
cholesterol and various findings of dyslipidemia beginning in 
the early 1990s.  However, the reviewer noted that several 
chest X-rays taken over the years were normal and did not 
indicate abnormal calcifications or aortic arteriosclerosis.  
He also noted that there was no evidence of a cardiovascular 
or central nervous system disease.  Thus, the reviewer 
determined that "the veteran's dyslipidemia constitutes 
merely a laboratory finding and [is] not associated with any 
morbidity . . . therefore there is no disability associated 
with [the veteran's] elevated cholesterol." 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no question that the veteran currently has high 
cholesterol.  However, as noted by the May 2004 VA reviewer, 
such is merely a laboratory finding and is not by itself 
indicative of any particular disability.  The examiner 
carefully reviewed the medical records and did not detect any 
findings consistent with cardiovascular disease.  The Board 
has reviewed the record and has not identified any medical 
record which contains a diagnosis of cardiovascular disease.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Although the veteran unquestionably has high 
cholesterol, such is not a disease upon which service 
connection may be granted.

The veteran has presented no competent medical evidence to 
the contrary.  To the extent that the veteran himself is 
suggesting that elevated cholesterol by itself is a 
disability, it is now well established that the opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of a disability, service connection may not be 
granted.  Hickson element (1) has not been met, and the 
veteran's claim fails on that basis alone.  

The Board will briefly discuss the remaining two Hickson 
elements. 

With respect to element (2), in-service incurrence of disease 
or injury, the Board notes that the veteran had multiple 
elevated cholesterol readings in service. However, as noted 
above, elevated cholesterol is merely a laboratory value and 
is not a disability or disease upon which service connection 
can be granted.  Hickson element (2) has therefore not been 
met.

Because the veteran does not have a current disability, 
element (3), medical nexus, is a manifest impossibility.  The 
veteran's claim fails on that basis as well.

In reaching its conclusion, the Board acknowledges that high 
cholesterol is a risk factor for various cardiovascular 
diseases and is no doubt of concern to the veteran.  However, 
service connection is used to compensate veterans for current 
disabilities causally related to military service.  Such 
current disability the veteran does not have.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for elevated 
cholesterol.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for elevated cholesterol is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



